*492The opinion filed July 15, 1998 [150 F.3d 1072], is hereby amended.
On page 7499 of the slip opinion [150 F.3d at 1079], the last sentence in paragraph 6 is amended by deleting the words “in the absence of a PEIS examining their combined effects”.
The partial paragraph at the top of page 7501 [150 F.3d at 1080] is amended by deleting the words “caused by the FWS’s failure to prepare a PEIS,”.
The first full paragraph at the top of page 7502 [150 F.3d at 1080] is amended by deleting the words “prior to producing a PEIS”.
At the end of the partial paragraph at the top of page 7492 [150 F.3d at 1076, end of first paragraph^ footnote should be added to read as follows:
“On this appeal we address only the standing of the local governments and the intervention of right of the local power utility. We make no judgment concerning the merits of this action.”
With these amendments, the panel has voted to deny the petition for rehearing.
So ordered.